Citation Nr: 0117361	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  94-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for a cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 RO decision which denied secondary 
service connection for a cervical spine disability, claimed 
to be due to service-connected dorsolumbar strain with 
arthritis.  The veteran had a hearing before an RO hearing 
officer in August 1993.  In December 1999, the Board remanded 
this case to comply with the veteran's request for a Travel 
Board hearing, but he thereafter withdrew his request for 
such a hearing.  He then requested another RO hearing before 
a Decision Review Officer, but he subsequently withdrew that 
hearing request as well.


REMAND

The veteran claims secondary service connection for a 
cervical spine disability, which he maintains is due to his 
service-connected dorsolumbar strain with arthritis.  
Secondary service connection may be granted for a disability 
which is proximately due to or a result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2000).  
Secondary service connection includes instances in which an 
established service-connected disorder aggravates another 
condition (results in an additional increment of disability 
of the other condition).  Allen v. Brown, 7 Vet. App. 439 
(1995).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

In light of the VCAA, and given the current state of the 
record, it is the judgment of the Board that additional 
development is warranted, including obtaining any more 
medical records concerning the veteran's cervical spine 
condition, and providing him with a VA examination and 
medical opinion on the nature and etiology of his cervical 
spine disorder.

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
ever treated him for a cervical spine 
disorder.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured.  
 
2.  The RO should thereafter have the 
veteran undergo a VA examination on the 
nature and etiology of his cervical spine 
disorder.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should note that such 
has been accomplished.  All current 
cervical spine disorders should be 
diagnosed.  Based on examination 
findings, review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the etiology of the 
veteran's cervical spine condition, 
including whether it was caused or 
permanently worsened (including the 
degree of any such aggravation) by his 
service-connected dorsolumbar strain with 
arthritis. 

3.  After the above action, and after 
assuring compliance with any other notice 
and duty to assist requirements of the 
VCAA, the RO should review the claim for 
secondary service connection for a 
cervical spine disorder (claimed as due to 
service-connected dorsolumbar strain with 
arthritis).  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

